DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending of which claims 1, 8 and 15 are in independent form.  Claims 15-20 are objected to.  Claims 1-20 are rejected under 35 U.S.C. 103.  

Response to Claim Amendments and Arguments
The claim amendments filed on 31 May 2022 to claims 8-14 recited structure and function such that they no longer invoke a 35 U.S.C. 112(f) interpretation, therefore the 35 U.S.C. 112(f) interpretation of claims 8-14 has been withdrawn.  
The arguments on page 7 of the remarks with respect to the claim objections and 35 U.S.C. 103 rejections of the claims have been fully considered and are not persuasive.  

Applicant’s Argument:
With respect to the claim objections, on page 7 of the remarks, Applicant argues that paragraph [0119] of the specification defines that computer-readable storage media does not include communication media, and therefore is not a signal per se.  


Examiner’s Response:
Examiner disagrees for two reasons.  First, what is being claimed is a computer readable storage medium, not the computer-readable storage media defined at paragraph [0119].  Second, the way Computer-readable media, computer-readable storage media and communications media are defined at paragraph [0119] is open ended.  For example, “…Computer-readable media includes at least two types…Computer-readable storage media includes, but is not limited to…communication media may embody…”  As defined in the specification at paragraph [0119], computer readable storage media includes, but is not limited to any other non-transmission medium.  Examiner is of the position that if the computer-readable storage medium claimed is not limited to a non-transmission medium it includes a transmission medium.

Applicant’s Argument:
On page 7-9 of the remarks, Applicant argues that the Zhang reference does not disclose the claim limitation reciting creating, by the local file system, a mapping between the local file and an append location received from the DFS.  Applicant contends that the Zhang reference states broadly a distributed cache infrastructure without further defining it, such that it could be interpreted as a router or switch and thus is not equivalent to a mapping between the local file and an append location.  Second, Applicant argues that the Zhang reference disclosing mapping…as well as distributed across the participating distributed cache instances is not explicitly based on a mapping between the local file and the append location, for example. the mapping in Zhang can be just mapping of nodes in the cloud and does not include the local file.  


Examiner’s Response:
Examiner disagrees with Applicant’s position that the Zhang reference only broadly claims a distributed cache infrastructure, such that it can be interpreted as just a switch or router.  For example, the Zhang reference at paragraph [0056] discloses the local service instance [i.e., local system] uses local cache [i.e., records] mapping to map to distributed cache nodes [i.e., append location] and Zhang at paragraph [0058] discloses using hashing techniques to do so.  Examiner is of the position, as stated in the previous office action, that the Zhang reference at paragraphs [0053], [0065] and [0085] discloses maintaining a distributed cache data mapping on local systems and reads on the claim language reciting, creating, by the local file system, a mapping between the local file and an append location received from the DFS; and recording, by the local file system, the mapping between the local file and the append location by a second append operation call targeting the DFS and the Zhang reference at paragraphs [0056] and [0058] provides examples for how the Zhang reference creates and records a mapping between the local file system and an append location.

Claim Objections
Claims 15-20 are objected to because of the following informalities:  While the specification at paragraphs [0120] and [0139] recites exemplary embodiments of non-transitory computer-readable medium, computer-readable mediums are not explicitly defined in the specification as being non-transitory.  Therefore, the computer-readable storage medium of claims 15-20 under a BRI analysis can be interpreted transitory or as a signal per se.  Examiner suggests further amending claim 15 to recite, A non-transitory computer-readable storage medium…  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Pub. No. 2020/0204626 (hereinafter “Zhang”) in view of Matthew et al. U.S. Pub. No. 2018/0275889 (hereinafter “Matthew”).
Regarding independent claim 1, Zhang discloses:
translating, by a local file system running on a computing node of a cloud network, a .
While Zhang in the Abstract and paragraph [0007] and [0083] discloses translating local file system commands into commands that are usable to a cloud computing environment, Zhang does not specifically disclose translating a random access file write operation to an append operation.
However, Matthew at paragraph [0110] teaches in part with emphasis added by Examiner, “The file system may support front-end random-write access to an append only stream by converting that access to appends in an append only stream…”
Both the Zhang reference and the Matthew reference, in the sections cited by the Examiner, are in the field of endeavor of converting file system calls.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the translating of local file system commands to commands usable in a cloud computing environment as taught in Zhang with the converting of file system random write access to appends as taught in Matthew to facilitate in optimizing data storage and allowing the host greater control over the process (See Matthew at paragraphs [0002]-[0003]).

creating, by the local file system, a mapping between the local file and an append location received from the DFS; and recording, by the local file system, the mapping between the local file and the append location by a second append operation call targeting the DFS (Zhang at paragraphs [0053], [0065] and [0085] discloses maintaining a distributed cache data mapping on local systems.  Additionally, and for illustrative purposes, Examiner points to the Zhang reference at paragraph [0056] discloses the local service instance [i.e., local system] uses local cache [i.e., records] mapping to map to distributed cache nodes [i.e., append location] and Zhang at paragraph [0058] discloses using hashing techniques to do so.  Examiner is of the position that the Zhang reference at paragraphs [0053], [0065] and [0085] discloses maintaining a distributed cache data mapping on local systems and reads on the recited claim language and the Zhang reference at paragraphs [0056] and [0058] provides examples for how the Zhang reference creates and records a mapping between the local file system and an append location.)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Zhang discloses:
wherein the random-access file write operation call comprises a file write operation application programming interface ("API") call configured to write data to an offset of the local file (Zhang at paragraph [0007] discloses in part, “…the client is an application that presents a filesystem-level request to a host operating system of a host compute node. The host operating system translates the filesystem-level request into a disk-level command that is forwarded to the BDS instance (as the data request). The BDS instance converts the disk-level command into data block device requests that match the API of the DPL service.”  Additionally, Zhang at paragraph [0083] discloses in part, “DPL service instance 200 uses this information to determine one or more modes and offsets (e.g., specific blocks in the modes) that are affected by the data request (e.g., via a local range cache lookup or distributed database lookup, as needed), and then proceeds to use this mode and offset to access cache nodes, the distributed database, and/or backend storage as needed to service the data request.”)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Zhang discloses:
wherein the DFS performs the first append operation call and the second append operation call by writing an append to a sequential data structure, and the DFS is configured to receive additional first append operation calls and additional second append operation calls from a plurality of computing nodes of the cloud network (Zhang at paragraph [0043] discloses data flow between a plurality of clients and a cloud computing system.  Additionally, Zhang at paragraph [0045] discloses in part, “In some embodiments, a distributed database in the cloud computing environment can be leveraged as a time-series database by a cloud data management service that provides additional capabilities and abstractions for the cloud storage system.”  Examiner is of the position that data written to a time-series database would be added sequentially to a sequential data structure.)

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Zhang discloses:
further comprising looking up, by the local file system, a mapping between the local file and an append location at the DFS, the local file comprising data to be read referenced by a random-access file read operation call (Zhang at paragraph [0051] discloses in part, “Read accesses from a distributed database are faster than writes (because any distributed database instance can be queried for the data, and no quorum is needed for reads), but still involve lookup- and cloud-storage-related latency.”  Additionally, Zhang at paragraph [0083] discloses in part, “…DPL service instance 200 uses this information to determine one or more modes and offsets (e.g., specific blocks in the modes) that are affected by the data request (e.g., via a local range cache lookup or distributed database lookup, as needed…”)

Regarding dependent claim 6, all of the particulars of claims 1 and 5 have been addressed above.  Additionally, Zhang discloses:
wherein the random-access file read operation call comprises a file read operation application programming interface ("API") call configured to read data from an offset of the local file (Zhang at paragraph [0007] discloses in part, “…the client is an application that presents a filesystem-level request to a host operating system of a host compute node. The host operating system translates the filesystem-level request into a disk-level command that is forwarded to the BDS instance (as the data request). The BDS instance converts the disk-level command into data block device requests that match the API of the DPL service.”  Additionally, Zhang at paragraph [0060 discloses in part, “…an exemplary scenario in which DPL data service instance 200 accesses distributed cache service instances (210-212) during a read operation (of the same data block that was written above for FIG. 2A). This time DPL service instance 200 receives a read request from client 120 (Operation 1). The read request includes (or can be used to determine) an mode number and an offset…”  Lastly, Zhang at paragraph [0083] discloses in part, “DPL service instance 200 uses this information to determine one or more modes and offsets (e.g., specific blocks in the modes) that are affected by the data request (e.g., via a local range cache lookup or distributed database lookup, as needed), and then proceeds to use this mode and offset to access cache nodes, the distributed database, and/or backend storage as needed to service the data request.”)

Regarding dependent claim 7, all of the particulars of claims 1 and 5 have been addressed above.  Additionally, Zhang discloses:
further comprising translating, by the local file system, the file read operation call to an append read operation call targeting the append location at the DFS (Zhang in the Abstract and paragraph [0007] and [0083] discloses translating local file system commands into commands that are usable to a cloud computing environment.  Zhang at paragraph [0083] gives an exemplary embodiment of translating all file system commands which Examiner is interpreting as including read commands.)

Regarding independent claim 8, while independent claim 8, a system claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 8 is rejected under the same rationale as claim 1.  Additionally, with respect to claim limitations reciting one or more processors; and memory communicatively coupled to the one or more processors…(Zhang at paragraph [0107] discloses a similar hardware configuration).

Regarding dependent claim 9, all of the particulars of claim 8 have been addressed above.  Additionally, claim 9 is rejected under the same rationale as claim 2.

Regarding dependent claim 10, all of the particulars of claim 8 have been addressed above.  Additionally, claim 10 is rejected under the same rationale as claim 3.

Regarding dependent claim 12, all of the particulars of claim 8 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 5.

Regarding dependent claim 13, all of the particulars of claims 8 and 12 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 6.

Regarding dependent claim 14, all of the particulars of claims 8 and 12 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 7.

Regarding independent claim 15, while independent claim 15, a computer-readable storage medium claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 15 is rejected under the same rationale as claim 1.  

Regarding dependent claim 16, all of the particulars of claim 15 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 2.

Regarding dependent claim 17, all of the particulars of claim 15 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 3.

Regarding dependent claim 19, all of the particulars of claim 15 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 5.

Regarding dependent claim 20, all of the particulars of claims 15 and 19 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 7.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Matthew in further view of Sundaram et al. U.S. Patent No. 8,880,788 (hereinafter “Sundaram”).
Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  While Zhang in the Abstract and paragraph [0007] and [0083] discloses translating local file system commands into commands that are usable to a cloud computing environment and Zhang at paragraph [0045] discloses a sequential data structure, Zhang does not disclose:
further comprising executing, by the computing node, a computing workload instruction configured to send a native append operation call targeting the DFS bypassing the local file system, and the DFS performs the native append operation call by writing an append to a sequential data structure.
However, Sundaram at claim 13 teaches in part, “…wherein an accumulated size of the temporally proximate write operations is sufficient to bypass a file translation layer…”  Examiner is of the position that Sundaram, in the section cited, is teaching bypassing a file translation based on a command type, and metric.
Both the Zhang reference and the Sundaram reference, in the sections cited by the Examiner, are in the field of endeavor of applying file translations.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the translating of local file system commands to commands usable in a cloud computing environment as taught in Zhang with the bypassing of file translations based on a file type and metric as taught in Sundaram to facilitate controlling file translations.

Regarding dependent claim 11, all of the particulars of claim 8 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 4.

Regarding dependent claim 18, all of the particulars of claim 15 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 4.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2010/019889
Paragraph [0008] as it relates to an interface to convert local file system commands into commands interpretable by a remote file system.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154